Motion, insofar as it seeks leave to appeal from the Appel*891late Division order which affirmed the denial of defendants and third-party plaintiffs’ motion for renewal and rehearing, and insofar as it seeks leave to appeal from so much of the Appellate Division order as affirmed the grant of summary judgment dismissing the counterclaim as against Kenneth Kelchner, dismissed upon the ground that that order and portion of an order do not finally determine the action within the meaning of the Constitution; motion otherwise denied.